DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “a positive electrode layer formation process implanting a positive-electrode active material into the solid electrolyte layer and forming a positive electrode layer containing the inorganic solid electrolyte and the positive-electrode active material in mixture on the solid electrolyte layer”.  This limitation renders the claim indefinite because it is unclear what the “positive electrode layer” is and what final structure is obtained in said limitation.  More specifically, the step of “implanting a positive-electrode active material into the solid electrolyte layer” implies modifying a part of the solid electrolyte layer by implanting a positive-electrode active material and the step of “forming a positive electrode layer containing the inorganic solid 
Claim 10 recites the limitation "the inorganic solid electrolyte" in lines 5-6.  It is unclear how the inorganic solid electrolyte which is present in the solid electrolyte layer (claim 10 also recites “a solid electrolyte layer containing an inorganic solid electrolyte”) is also present in the positive electrode layer.  
Claim 10 recites the limitation "the positive-electrode active material” in line 6.  It is unclear how the positive-electrode active material that is implanted into the solid electrolyte layer (claim 10 also recites “…implanting a positive-electrode active material into the solid electrolyte layer”) is also present in the positive electrode layer.  
Claim 11 recites the limitation "the positive-electrode active material in the solid electrolyte layer” and “the positive-electrode active material in the positive electrode layer”.  It is unclear as to which positive-electrode active material (i.e., implanted positive-electrode active material and/or mixed positive-electrode active material) each of said limitations refer to.
Claims 12-17 recite the limitation "the positive-electrode active material”.  It is unclear as to which positive-electrode active material said limitation refers to.
Further, claims 11-17 are rendered indefinite due to their dependency on any of the indefinite claims as set forth above.

Claim 18 recites the limitation “the inorganic solid electrolyte” in lines 4-5 and in lines 6-7.  It is unclear how the inorganic solid electrolyte which is present in the solid electrolyte layer (claim 18 also recites “a solid electrolyte layer containing an inorganic solid electrolyte”) is also present in the mixture layer and in the positive electrode layer.  
Claim 18 recites the limitation “the positive-electrode active material” in line 6, in line 7 and in line 8.  It is unclear how the positive-electrode active material which is present in the mixture layer (claim 18 also recites “a mixture layer containing a positive-electrode active material”) is also present in the positive electrode layer.  
Claims 19-22 recite the limitation "the positive-electrode active material”.  It is unclear as to which positive-electrode active material said limitation refers to.
Further, claims 19-26 are rendered indefinite due to their dependency on any of the indefinite claims as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-19, 21, 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salot et al. (US 2007/0037059 A1).

a solid electrolyte layer formation process forming a solid electrolyte layer containing an inorganic solid electrolyte having lithium-ion conductivity (a second thin layer forming the electrolyte 4 [0038], solid electrolyte includes lithium phosphate (Li3PO4 [0027]-[0028]); and
a positive electrode layer formation process implanting a positive-electrode active material into the solid electrolyte layer (intermediate thin layer 7 comprising the respective constituents of the cathode 3 and the electrolyte 4 arranged between the cathode 3 and the electrolyte 4 [0041], intermediate thin layer 7 is deposited on the cathode by sputtering [0044]; in the method for production of a microbattery, the depositions of the anode and the cathode can be reversed [0050]) and forming a positive electrode layer containing the inorganic solid electrolyte and the positive-electrode active material in mixture on the solid electrolyte layer (a first thin layer forming the cathode 3 [0037]; cathode includes cathode material [0030]-[0035], elements T and T’, E and E’, etc. are identical so that a continuum exists in the chemical composition of the electrolyte and the cathode which further reduces the total electrical resistance of the microbattery and improves he energy storage capacity [0032]; in the method for production of a microbattery, the depositions of the anode and the cathode can be reversed [0050]).
Regarding claim 11, Salot discloses all of the claim limitations as set forth above.  Salot further discloses a ratio of the positive-electrode active material in the solid 
Regarding claim 12-13, Salot discloses all of the claim limitations as set forth above.  Salot further discloses the inorganic solid electrolyte contains LixPyOz (x≠0, y≠0, z≠0) (Li3PO4 [0027]), and the positive-electrode active material contains LiaMbOc, (M is a transition metal, a≠0, b≠0, c≠0) (cathode can include LiCoO2, for example [0035]).
	Regarding claim 14-17, Salot discloses all of the claim limitations as set forth above.  Salot further discloses the positive-electrode active material contains an element heavier than an element contained in the inorganic solid electrolyte (Co [0035], Li, P, O [0027]; Co is heavier than Li, P or O)

Regarding claim 18, Salot discloses a lithium-ion rechargeable battery (microbattery, Title, Abstract; lithium [0011]) comprising:
a solid electrolyte layer containing an inorganic solid electrolyte having lithium-ion conductivity (a second thin layer forming the electrolyte 4 [0038], solid electrolyte includes lithium phosphate (Li3PO4 [0027]-[0028]);
a mixture layer containing a positive-electrode active material and the inorganic solid electrolyte in mixture (intermediate thin layer 7 comprising the respective 
a positive electrode layer containing the positive-electrode active material and the inorganic solid electrolyte in mixture (a first thin layer forming the cathode 3 [0037]; cathode includes cathode material [0030]-[0035], elements T and T’, E and E’, etc. are identical so that a continuum exists in the chemical composition of the electrolyte and the cathode which further reduces the total electrical resistance of the microbattery and improves he energy storage capacity [0032]), a ratio of the positive-electrode active material in the positive electrode layer being higher than a ratio of the positive-electrode active material in the mixture layer (concentrations of the constituents of the cathode and of the constituents of the electrolyte vary respectively from 0 to 1 and from 1 to 0 from the electrolyte to the cathode [0041], arranging an intermediate thin layer comprising the same constituents as the electrode and the electrolyte between an electrode and the electrolyte enables the concentration gradient to be reduced [0043]).
Regarding claim 19, Salot discloses all of the claim limitations as set forth above.  Salot further discloses the inorganic solid electrolyte contains LixPyOz (x≠0, y≠0, z≠0) (Li3PO4 [0027]), and the positive-electrode active material contains LiaMbOc, (M is a transition metal, a≠0, b≠0, c≠0) (cathode can include LiCoO2, for example [0035]).
Regarding claims 21, Salot discloses all of the claim limitations as set forth above.  Salot further discloses in the positive electrode layer, particles composed of the positive-electrode active material are dispersed into a base material composed of the inorganic solid electrolyte (intermediate thin layer 7 comprising the respective constituents of the cathode 3 and the electrolyte 4 arranged between the cathode 3 and 
Regarding claims 23-26, Salot discloses all of the claim limitations as set forth above.  Salot further discloses the positive electrode layer contains the LiaMbOc more than the LixPyOz in a molar ratio (concentrations of the constituents of the cathode and of the constituents of the electrolyte vary respectively from 0 to 1 and from 1 to 0 from the electrolyte to the cathode [0041], arranging an intermediate thin layer comprising the same constituents as the electrode and the electrolyte between an electrode and the electrolyte enables the concentration gradient to be reduced [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salot et al. (US 2007/0037059 A1), as applied to claims 10-19, 21, 23-26 above, in view of Kishimoto et al. (US 2017/0077502 A1).
Regarding claim 20, Salot discloses all of the claim limitations as set forth above.  Although Salot discloses in the positive electrode layer, the positive-electrode active material is crystallized (cathode can include LiCoO2 [0035]) and containing lithium phosphate ([0027]), the reference does not expressly disclose the inorganic solid electrolyte is amorphized.
	Kishimoto discloses a positive electrode of a lithium ion secondary battery (Title, Abstract) comprising a positive electrode active material and further containing an amorphous lithium phosphate (Abstract).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known amorphous lithium phosphate used with a positive electrode active material in the positive electrode of a lithium ion secondary battery was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claims 22, modified Salot discloses all of the claim limitations as set forth above.  Salot further discloses in the positive electrode layer, particles composed of the positive-electrode active material are dispersed into a base material composed of the inorganic solid electrolyte (intermediate thin layer 7 comprising the respective constituents of the cathode 3 and the electrolyte 4 arranged between the cathode 3 and the electrolyte 4 [0041] and, thus, discloses a mixture which is considered to meet the claim limitation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 10-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-24 of copending Application No. 16/498,606 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-24 of copending Application No. 16/498,606 recites a substantially similar method for manufacturing a lithium-ion rechargeable battery comprising the steps of a solid electrolyte layer formation process, the solid electrolyte layer containing an inorganic solid electrolyte, a positive electrode layer formation process that forms a mixture layer and a positive electrode layer when compared to instant claims 10-17 and claims 9-20 of the copending application recites a substantially similar lithium-ion rechargeable battery comprising a solid electrolyte layer containing an inorganic solid electrolyte, a mixture layer and a positive electrode layer when compared to instant claims 18-26.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/24/2022